       Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 1 of 14



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 TOKIO MARINE SPECIALTY INSURANCE
 COMPANY,

                              Plaintiff,

 v.                                                        CIVIL ACTION NO.:

 FLOW-CHEM TECHNOLOGIES, LLC and                           ___________________________
 ASPEN SPECIALTY INSURANCE COMPANY,

                              Defendants.




                    COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff Tokio Marine Specialty Insurance Company (“Tokio Marine”) brings this action

for declaratory judgment against defendants Flow-Chem Technologies, LLC (“Flow-Chem”) and

Aspen Specialty Insurance Company (“Aspen”):

                                              1.

        Tokio Marine brings this Complaint for Declaratory Judgment in accordance with 28

U.S.C. §§ 2201 and 2202. An actual case or controversy exists between Tokio Marine and Flow-

Chem and Aspen.

                                            PARTIES

                                              2.

        Tokio Marine is an insurance company organized under the laws of the State of Delaware

with its principal place of business in Pennsylvania. Tokio Marine is a citizen of the State of

Delaware and the State of Pennsylvania. Tokio Marine issued and delivered the insurance policy




PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page 1 of 14
122615920v3
       Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 2 of 14



that is the subject of this declaratory judgment action to Dorf Ketal Chemicals, LLC (the

“Insured”) at its offices in Houston, Texas.

                                                3.

        Flow-Chem is a limited liability company organized and existing under the laws of the

State of Louisiana and has its principal place of business in the State of Louisiana. After

reasonable investigation, and upon information and belief, Flow-Chem’s sole member is Dorf

Ketal Chemicals, LLC, which has as its sole member Dorf Ketal Chemicals (I) Pvt Ltd, a citizen

of India. Because the citizenship of a limited liability company is determined by the citizenship

of its members, Flow-Chem is a citizen of India. Flow-Chem is a resident of the State of Texas in

that it conducts business in and has multiple locations in Texas, and may be served by serving its

Registered Agent for Service of Process, C.T. Corporation System, 1999 Bryan St. - Suite 900,

Dallas, TX 75201-3136.

                                                4.

        Aspen is a North Dakota corporation engaged in the insurance business with its principal

place of business in Connecticut. Aspen is a citizen of the State of North Dakota and the State of

Connecticut. Aspen is a resident of the State of Texas and this District, having issued from its

offices in Houston, Texas and through a broker in Houston, Texas, the insurance policy under

which it has defended and indemnified Flow-Chem and for which it is seeking contribution from

Tokio Marine. Aspen is an authorized surplus lines carrier in Texas and may be served by

serving its Registered Agent for Service of Process, Corporation Service Company, 211 7th St.

Suite 620, Austin, TX 78701-3218.




PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page 2 of 14
122615920v3
       Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 3 of 14



                                JURISDICTION AND VENUE

                                                 5.

        This Honorable Court has jurisdiction over the subject matter of this action in accordance

with 28 U.S.C. §1332, as there is complete diversity of citizenship between the parties.

                                                 6.

        In accordance with 28 U.S.C. §1332(c)(1), Plaintiff Tokio Marine is a citizen of

Delaware where it is incorporated and a citizen of Pennsylvania where it maintains its principal

place of business. For the purpose of determining diversity of citizenship, upon information and

belief, defendant Flow-Chem is a citizen of India, where its ultimate parent is incorporated, and

defendant Aspen is a citizen of North Dakota, where it is incorporated, and a citizen of

Connecticut, where it maintains its principal place of business. Therefore, complete diversity

exists between Plaintiff Tokio Marine and Defendants Flow-Chem and Aspen.

                                                 7.

        The amount in controversy for a declaratory judgment is the value of the object of the

litigation. The object of the litigation is the demand for defense and indemnity coverage made by

Aspen under a policy of insurance issued by Tokio Marine, for a portion of the amount Aspen

has paid to Flow-Chem, as well as for any future defense and indemnity to be paid. Information

provided by Aspen indicates that it has paid approximately $100,000 in defense costs and in

excess of $3,000,000 in indemnity payments. Accordingly, the demand for defense and

indemnity coverage made by Aspen under the Tokio Marine policy exceeds the jurisdictional

threshold of $75,000, exclusive of interest and costs.




PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page 3 of 14
122615920v3
       Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 4 of 14



                                                 8.

        Venue is proper in this judicial district under 28 U.S.C. §1391(b). For purposes of venue

under 28 U.S.C. §1391(c)(2), Flow-Chem and Aspen are each residents of Texas. Additionally, a

substantial part of the events or omissions giving rise to the claim occurred or a substantial part

of the property that is the subject of this action is situated in this district in that Tokio Marine,

acting at the direction of the Insured’s producer located in Austin, Texas, issued the insurance

policy that is the subject of this dispute to the Insured at its designated office address of 11200

Westheimer Road – Suite 400, Houston, Texas. Further, as stated above, Aspen issued its

insurance policy to Flow-Chem from its offices in Houston through its broker located in

Houston. Aspen is to receive notices of claim at its offices in Houston. Thus, venue is proper in

this District pursuant to 28 U.S.C. §§ 1391(b)(1) and (2).

                                  FACTUAL BACKGROUND

                                                 9.

        On or about May 3, 2018, a fire erupted at Flow-Chem’s chemical blending facility

located in Rayne, Louisiana.

                                                10.

        Upon information and belief, the fire occurred during the transfer of mineral spirits from

a 330-gallon tote tank to a 550-gallon stainless steel tank during the course of operations inside

Flow-Chem’s facility. The fire was not contained and, reportedly, caused the release of other

chemicals located in the building.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page 4 of 14
122615920v3
       Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 5 of 14



                                                11.

        It was further reported that the fire department responded to the fire and, in the course of

addressing the fire, caused chemical-contaminated water to migrate into nearby drainage ditches

and a canal.

                                                12.

        Flow-Chem’s insurer, Aspen, claims that it paid for the remediation of on-site and off-

site contamination arising from the fire at Flow-Chem’s chemical blending facility located in

Rayne, Louisiana pursuant to its obligations under Aspen Commercial General Liability &

Environmental Exposure Policy No. ERACY8117 (effective July 1, 2017 to July 1, 2018) and

Aspen Commercial Environmental Excess Follow Form Policy No. EXACY8217 (effective July

1, 2017 to July 1, 2018).

                                                13.

        Aspen also alleges that it is providing a defense to its insured, Flow-Chem, under the

Aspen Policies relative to several lawsuits arising from the fire, captioned Tony Lagrange, et al.

v. Flow-Chem Technologies, LLC, Case No. 2019-10336 (15th JDC, State of Louisiana);

Demetrius Coleman, et al. v. Flow-Chem Technologies, LLC, Case No. 2019-10425 (15th JDC,

State of Louisiana); Michelle Nonette, et al. v. Flow-Chem Technologies, LLC, Case No. 2019-

10415 (15th JDC, State of Louisiana); and Big R Little S, LLC v. Flow-Chem Technologies, LLC,

Case No. 2019-10030 (15th JDC, State of Louisiana) (collectively, the “Underlying Actions”),

copies of which are attached hereto as Exhibits “B” – “E.”

                                                14.

        The Insured is not a party to the Underlying Actions.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page 5 of 14
122615920v3
       Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 6 of 14



                                                   15.

        Aspen has made demand on Tokio Marine for contribution and sharing of Aspen’s

payment of remediation, defense and indemnity costs on behalf of Flow-Chem arising from the

May 2018 fire and the Underlying Actions. Aspen asserts that Flow-Chem is entitled to

coverage, defense and indemnification for the fire and the Underlying Actions under a policy of

insurance issued by Tokio Marine to the Insured, described below.

                                THE TOKIO MARINE POLICY

                                                   16.

        Tokio Marine issued a premises environmental policy, No. PPK1714801, effective

September 21, 2017 to September 21, 2020, to the Insured (the “Tokio Marine Policy”). A true

copy of the Tokio Marine Policy is attached hereto as Exhibit “A” and incorporated fully herein

by reference.

                                                   17.

        The Tokio Marine Policy is limited to claims-made premises environmental insurance

coverage, under a Premises Environmental Coverage Form (PIC-EVPN-002 (11/09)) and as

amended and modified by various endorsements.

                                                   18.

        The Tokio Marine Policy provides certain claims-made remediation expense and liability

coverage, which is tied to specific property that is identified in the policy. The insuring

agreement states, in pertinent part, as follows:

              I. INSURING AGREEMENT

                A. Remediation Expense and Liability

                   1. Remediation of On-Site Contamination




PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page 6 of 14
122615920v3
       Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 7 of 14



                       We will pay for remediation expense resulting from contamination on
                       or under your insured location.
                       …

                   2. Remediation of Off-Site Contamination

                       We will pay for remediation expense resulting from contamination
                       migrating from and beyond the boundaries of your insured location.
                       …

               B. Bodily Injury and Property Damage Resulting from Contamination

                   We will pay for loss that the insured becomes legally obligated to pay as a
                   result of a claim for bodily injury or property damage arising out of
                   contamination on, or under or migrating from your insured location,
                   provided such claim is first made against the insured and reported to us
                   during the policy period, or within the extended reporting period.
                   …

        Id. at Section I. Insuring Agreements.

                                                 19.

        The Tokio Marine Policy defines the term your insured location to mean “any property

or location approved by us and listed in ITEM 3 of the Declarations Page or Your Insured

Location Schedule endorsed to this policy.” Id. at Section II. Definitions, ¶X.

                                                 20.

        The “Your Insured Location Schedule” Endorsement to the Tokio Marine Policy only

identifies two locations, stating that “[i]t is hereby agreed that the following locations are

scheduled as your insured location: 11200 Westheimer Road, Suite 400, Houston, TX 77042

[and] 13110 Mula Court, Stafford, TX 77477.”             Id. at Your Insured Location Schedule

Endorsement.

                                                 21.

        At no time relevant to this action did the Tokio Marine Policy ever list the Flow-Chem

facility in Rayne, Louisiana as a your insured location.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 7 of 14
122615920v3
       Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 8 of 14



                                                22.

        At no time relevant to this action did the Insured, Flow-Chem or anyone else ever request

that Tokio Marine list or insure the Rayne, Louisiana facility as a your insured location.

                                                23.

        Because the Tokio Marine Policy does not identify the Flow-Chem facility in Rayne,

Louisiana as a your insured location, according to Section I. Insuring Agreement of the Tokio

Marine Policy, no coverage is available for any contamination remediation expense or liability

relative to the Flow-Chem site, or for any bodily injury or property damage claim arising out

of contamination on, or under or migrating from that site as a result of the May 3, 2018 fire or

otherwise.

                                                24.

        In addition to obtaining coverage for its own facilities, the Insured purchased additional

limited claims-made coverage to protect itself from liability for incidents occurring at locations it

did not own, mange, operate or lease. The Insured obtained this additional coverage through a

manuscript Blanket and Scheduled Non-Owned Location Coverage Endorsement that

acknowledged Tokio Marine was providing the endorsement “in reliance upon the statements

that [the Insured] provided to us in the application and other supplemental information

concerning your non-owned locations(s) or scheduled non-owned locations.” Tokio Marine

Policy, Blanket and Scheduled Non-Owned Location Coverage at 1.

                                                25.

        The Blanket and Scheduled Non-Owned Location Coverage Endorsement modifies the

Premises Environmental Coverage Form of the Tokio Marine Policy by, inter alia, adding the

following Insuring Agreement:



PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page 8 of 14
122615920v3
       Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 9 of 14



        Section I. Insuring Agreements is amended to include the following:

              Non-Owned Locations – Bodily Injury, Property Damage and Remediation
              Expense

              We will pay for loss or remediation expense that the insured becomes legally
              obligated to pay as a result of a claim for bodily injury, property damage or
              remediation expense arising out of contamination on, under or migrating from a
              non-owned location or scheduled non-owned location, provided such claim is first
              made against the insured and reported to us in writing during the policy period, or
              within the extended reporting period.

Id.

                                                   26.

        The Tokio Marine Policy defines the terms non-owned location and scheduled non-

owned location as follows:

        Non-owned location means a facility used for the recycling, treatment, storage or
        disposal of the insured’s waste or materials generated at your insured location, but
        only if at the time the facility accepts the insured’s waste, the facility:
            a. is not owned, managed, operated or leased by the insured or a parent,
                subsidiary or affiliate of the insured;
            b. is permitted and/or licensed under the applicable regulations or laws to
                accept and process such materials or waste;
            c. is not subject to any action under CERCLA or a similar or equivalent
                federal, state, local or provincial statute, regulation or ordinance;
            d. has not ever been listed on the Federal National Priorities List or state or
                provincial equivalent (State Superfund or Hazardous Site List); and
            e. is not insolvent or in bankruptcy.

        Scheduled Non-owned location means a site that is not owned, leased, managed
        or operated by you, your parent, subsidiaries or affiliates and scheduled to this
        policy in this endorsement.

Id.

                                                   27.

        At the time the Tokio Marine Policy was issued effective September 21, 2017, the

Insured represented that neither it nor its parent or any subsidiary or affiliated company owned,

managed, operated or leased the Flow-Chem facility in Rayne, Louisiana. Instead, the Insured



PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 9 of 14
122615920v3
      Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 10 of 14



identified the Rayne, LA facility as a non-owned location in the Blanket and Scheduled Non-

Owned Location Coverage endorsement. Therefore, this endorsement did not create coverage for

Flow-Chem. At most, it afforded coverage to the Insured for claims arising out of contamination

at the Flow-Chem facility in Rayne, LA.

                                                28.

        Aspen claims Flow-Chem is entitled to coverage for the Underlying Actions as an

insured under the Tokio Marine Policy because Flow-Chem is now a subsidiary of the Insured.

However, at no time prior to the fire at the Flow-Chem facility in Rayne, Louisiana on May 3,

2018 did the Insured or anyone else inform Tokio Marine that Flow-Chem’s status had changed

after the Tokio Marine Policy was issued such that Flow-Chem had become a subsidiary of the

Inured. Nor did the Insured at any time prior to the fire (or thereafter) request that Tokio Marine

change Flow-Chem’s Rayne, LA facility (or any other Flow-Chem facility) from a scheduled

non-owned location to a your insured location so that Flow Chem would be covered for

contamination at that site. Flow-Chem had no need for such coverage under the Tokio Marine

Policy as it already had coverage for that location through Aspen.




PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page 10 of 14
122615920v3
      Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 11 of 14



                                              29.

        For Flow-Chem to be covered as an insured subsidiary of the Insured for the incident and

contamination which is the subject of the Underlying Actions, Flow-Chem’s Rayne, LA facility

would have had to have been identified as a your insured location, which it was not. On the

other hand, if Flow-Chem was an insured subsidiary of the Insured at the time, then the Rayne,

LA facility would not qualify as a scheduled non-owned location under the Blanket and

Scheduled Non-Owned Location Coverage Endorsement of the Tokio Marine Policy, because it

in fact would be an owned facility.

                                CASE AND CONTROVERSY

                                              30.

        Tokio Marine avers that it has no insuring obligation in favor of Flow-Chem with respect

to the May 3, 2018 incident and the Underlying Actions under the Tokio Marine Policy.

                                              31.

        Flow-Chem and Aspen dispute that Tokio Marine has no insuring obligation in favor of

Flow-Chem with respect to the May 3, 2018 incident and the Underlying Actions under the

Tokio Marine Policy.

                                              32.

        An actual case and controversy has arisen with respect to the duties and obligations, if

any, Tokio Marine may have to defend or indemnify Flow-Chem with respect to the May 3, 2018

incident and the Underlying Actions under the Tokio Marine Policy, and with respect to whether

Tokio Marine owes contribution, indemnity or any other legal or equitable obligation to Aspen

under the Tokio Marine Policy relative to Flow-Chem and the May 3, 2018 incident and the

Underlying Actions.



PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page 11 of 14
122615920v3
      Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 12 of 14



                                        COUNT I
                              DECLARATORY JUDGMENT
              (No Duty to Defend or Indemnify Under the Tokio Marine Policy)

                                                33.

        Plaintiff Tokio Marine incorporates by reference the foregoing averments of this pleading

as if the same were set forth more fully herein at length.

                                                34.

        Tokio Marine has no insuring obligation in favor of Flow-Chem relative to the May 3,

2018 incident and the Underlying Actions, pursuant to the express terms, conditions, provisions,

and exclusions of the Tokio Marine Policy and prevailing law.

                                                35.

        As the Flow-Chem facility in Rayne, Louisiana is not identified or included in the Tokio

Marine Policy as a your insured location, pursuant to the Section I. Insuring Agreement of the

Premises Environmental Coverage Form of the Tokio Marine Policy, no coverage is available for

any contamination remediation expense or liability relative to the Flow-Chem site, or for any

bodily injury or property damage claim arising out of contamination on, or under or

migrating from the Flow-Chem site..

                                                36.

        Moreover, if the Rayne, LA facility truly was a scheduled non-owned location at the

time of the May 3, 2018 incident, then only the Insured—and not Flow-Chem—is entitled to

coverage under the Tokio Marine Policy. On the other hand, if Flow-Chem was a subsidiary of

the Insured at the time of the incident, there is no coverage for the Rayne, LA facility because it

does not qualify as a scheduled non-owned location under the Blanket and Scheduled Non-

Owned Location Coverage endorsement of the Tokio Marine Policy. Either way, no coverage is

available under that Endorsement for the May 3, 2018 incident or the Underlying Actions.

PLAINTIFF’S ORIGINAL COMPLAINT                                                      Page 12 of 14
122615920v3
      Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 13 of 14



                                               37.

        Tokio Marine reserves all rights to file additional claims, causes of action,

incidental pleadings, and to assert additional, supplemental positions, such as the facts

may later disclose and require.

                                           PRAYER

        WHEREFORE, Plaintiff Tokio Marine Specialty Insurance Company respectfully

requests that this Honorable Court:

        (a)    Declare that Tokio Marine Specialty Insurance Company owes no defense,

               indemnity or other insuring obligation to Flow-Chem Technologies, LLC relative

               to the May 3, 2018 incident, the environmental remediation claims arising from

               the Flow-Chem facility in Rayne, Louisiana, or relative to the civil actions styled

               Tony Lagrange, et al. v. Flow-Chem Technologies, LLC, Case No. 2019-10336

               (15th JDC, State of Louisiana); Demetrius Coleman, et al. v. Flow-Chem

               Technologies, LLC, Case No. 2019-10425 (15th JDC, State of Louisiana);

               Michelle Nonette, et al. v. Flow-Chem Technologies, LLC, Case No. 2019-10415

               (15th JDC, State of Louisiana); and Big R Little S, LLC v. Flow-Chem

               Technologies, LLC, Case No. 2019-10030 (15th JDC, State of Louisiana);

        (b)    Declare that Tokio Marine Specialty Insurance Company owes no contribution,

               indemnity or other legal or equitable obligation to Aspen Specialty Insurance

               Company under the Tokio Marine Policy relative to the May 3, 2018 incident, the

               environmental remediation claims arising from the Flow-Chem facility in Rayne,

               Louisiana, or relative to the civil actions styled Tony Lagrange, et al. v. Flow-

               Chem Technologies, LLC, Case No. 2019-10336 (15th JDC, State of Louisiana);


PLAINTIFF’S ORIGINAL COMPLAINT                                                      Page 13 of 14
122615920v3
      Case 4:20-cv-01523 Document 1 Filed on 04/30/20 in TXSD Page 14 of 14



              Demetrius Coleman, et al. v. Flow-Chem Technologies, LLC, Case No. 2019-

              10425 (15th JDC, State of Louisiana); Michelle Nonette, et al. v. Flow-Chem

              Technologies, LLC, Case No. 2019-10415 (15th JDC, State of Louisiana); and Big

              R Little S, LLC v. Flow-Chem Technologies, LLC, Case No. 2019-10030 (15th

              JDC, State of Louisiana); and

        (c)   Enter an Order and/or Judgment for such other or alternative relief as the Court

              may deem appropriate under the circumstances or as consistent with the claims

              and causes asserted in this action.

                                              Respectfully Submitted,

                                              /s/ w. Neil Rambin
                                              W. NEIL RAMBIN
                                              ATTORNEY-IN-CHARGE
                                              State Bar No. 16492800
                                              Southern District No. 5450
                                              rambindocket@faegredrinker.com

                                              OF COUNSEL:
                                              DAVID C. KENT
                                              State Bar No. 11316400
                                              Southern District No. 9006
                                              david.kent@faegredrinker.com

                                              FAEGRE DRINKER BIDDLE & REATH LLP
                                              1717 Main Street, Suite 5400
                                              Dallas, Texas 75201
                                              (469) 357-2500 (Telephone)
                                              (469) 327-0860 (Fax)




PLAINTIFF’S ORIGINAL COMPLAINT                                                  Page 14 of 14
122615920v3
